DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/23/2022 in response to Office Action 5/26/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding claims 1 and 17, Applicant argues that Grussen does not teach “twisting of the ring is the only hinge” as amended (page 5). Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 1 and 17, line 5 “whereby to form a… non-frangible link” should read “whereby to form the non-frangible bridge”. Also replace “link” with “bridge” where applicable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 1 and 17, the term “strong” in line 5 is a relative term which renders the claim indefinite. The term “strong” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-16 are also rejected for inherent dependency upon their rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pat 5215204 issued to Beck et al. (hereinafter “Beck”).
Regarding claim 1, Beck teaches a tamper-evident closure (see examiner annotated Beck Figure 1, hereinafter “EAFB1”; examiner notes col 5, lines 28-30, “the installation and operation of embodiment of Figs 6-11 (are) the same as in the embodiment of Figs 1-5” (i.e. 10 is similar to 110)) for 
   a container neck (EAFB1) including a retention bead (EAFB1), 
   the closure comprising a screw threaded cap (EAFB1) having a sidewall (EAFB1) and a retaining ring (see examiner annotated Beck Figure 8, hereinafter “EAFB8”) having a circumference (EAFB8), 
   the retaining ring is connected to the cap sidewall by (EAFB8) 
   a plurality of bridges (EAFB8), at least one of the bridges is frangible (EAFB8) and only one of the bridges is non-frangible (EAFB8) 
       whereby to form a strong, non-frangible link (Fig 5, non-frangible bridge shown longer in circumference, therefore thicker in width than frangible bridges will necessarily be stronger, being of the same plastic material, col 3, line 14; wherein the Figure is of fixed proportions because is used by a user (col 4, line 35) meaning Figure 5 is scaled to a human hand and fixed, thereby resulting in the determination of “longer”) between the ring and the sidewall (EAFB8), wherein when the cap is unscrewed and lifts up the presence of the non-frangible link causes the ring to be pulled up locally (EAFB8), wherein once the screw threaded cap is disengaged from the neck the cap can be flipped over (EAFB1), wherein as the cap flips, the non-frangible link causes localised regions of the ring on either side of the non-frangible link to rotate, and thereby twist, about the circumference of the ring (EAFB1 and EAFB8) 
such that the twisting of the ring acts as the only hinge for pivoting of the cap (Fig 11, non-frangible bridge 140 does not hinge, therefore only the tether pivoting hinge that hinges).


    PNG
    media_image1.png
    378
    868
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    337
    796
    media_image2.png
    Greyscale


Regarding claim 2, Beck further teaches when the cap (EAFB1) is unscrewed the non-frangible link causes part of the ring to be pulled up and over the retention bead (EAFB1).

Regarding claim 3, Beck further teaches the cap (EAFB1) comprises a top plate (Fig 1, 22) and the sidewall depends from a periphery thereof (EAFB1), and the retaining ring (EAFB8) is arranged beneath the sidewall (EAFB8).

Regarding claim 4, Beck already teaches the non-frangible bridge is longer, circumferentially, than the frangible bridges (Fig 5, non-frangible bridge shown longer in circumference, therefore thicker in width than frangible bridges will necessarily be stronger, being of the same plastic material, col 3, line 14).

Regarding claim 5, Beck further teaches the bridges (EAFB8) are adjacent slits (Fig 2, adjacent gaps between bridges are slits; examiner points out all elements are considered “adjacent” to one another).

Regarding claim 6, Beck further teaches the bridges are molded (entire closure made of plastic, col 3, line 14, into a form (Figures), means forming plastic, means molded).

Regarding claim 7, Beck further teaches the closure is movable to a stable open position (col 3, line 14, plastic, col 4, line 32, tether deformed, necessarily means the closure is stably opened in a position).

Regarding claim 8, Beck further teaches the closure is movable to a stable docking position (col 3, line 14, plastic, col 4, line 32, tether deformed, necessarily means the closure is stably opened in a docked (i.e. unmoving) position).

Regarding claim 10, Beck further teaches the ring is plastically and/or elastically deformable (col 3, line 14, plastic, col 4, line 32, tether deformed, and/or col 3, line 1, tether flexing, meaning elastically).

Regarding claim 9, Beck further teaches the sidewall (EAFB1) is provided with a plurality of ribs (EAFB1). 

Regarding claim 11, Beck further teaches the ring (EAFB8) is plastically deformed to provide a stable open position (col 3, line 14, plastic, col 4, line 32, tether deformed, necessarily means the closure provides a stable opened position).

Regarding claim 14, Beck further teaches there is no relative axial movement between (Fig 4 shows no relative axial movement between) the cap shell (EAFB1) and the said non-frangible bridge (EAFB1) in the region of the said non-frangible bridge (EAFB1).

Regarding claim 15, Beck further teaches the closure (EAFB1) in combination with a container (EAFB1).

Regarding claim 17, Beck teaches a tamper-evident closure (EAFB1) for 
   a container neck (EAFB1) including a retention bead (EAFB1), 
   the closure comprising a screw threaded cap (EAFB1) having a sidewall (EAFB1) and a retaining ring (EAFB8) having a circumference (EAFB8), 
   the retaining ring is connected to a cap sidewall by (EAFB8)
   a plurality of bridges (EAFB8), at least one of the bridges is frangible (EAFB8) and only one of the bridges is non-frangible (EAFB8) 
       to form a strong, non-frangible link (Fig 5, non-frangible bridge shown longer in circumference, therefore thicker in width than frangible bridges will necessarily be stronger, being of the same plastic material, col 3, line 14; wherein the Figure is of fixed proportions because is used by a user (col 4, line 35) meaning Figure 5 is scaled to a human hand and fixed, thereby resulting in the determination of “longer”) between the ring and the sidewall (EAFB8), 
   wherein non-frangible link is configured to cause the ring to be pulled up locally when the cap is unscrewed from the neck (EAFB8), 
   wherein the cap is configured such that once the cap is disengaged from the neck, the cap can be flipped over (EAFB1), and 
   wherein the non-frangible link is configured to cause localised regions of the ring either side of the non-frangible link to rotate about the circumference of the ring as the cap flips (EAFB1 and EAFB8), whereby said localized regions are twisted (EAFB1 and EAFB8)
such that the twisting of the ring acts as the only hinge for pivoting of the cap (Fig 11, non-frangible bridge 140 does not hinge, therefore only the tether pivoting hinge that hinges).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beck in view of US 8469213 issued to Ishii (hereinafter “Ishii”).
Regarding claim 12, Beck does not explicitly teach that the cap (EAFB1) provides a tongue that allows a particular stable open position. 
Ishii, however, teaches a cap (Fig 8, body 4 of shown bridged and twisted off tamper evident cap in an open position on a container neck) provides a tongue (Fig 1, protruding piece 46) which is rotated when a ring (Fig 2, 6 with 58a, 58b, 56a, 56b, 62a, 62b) is twisted (Fig 8, rotational bend open at 62a is twisted material) and can engage with (Fig 8, piece 46 engages with engaging jaw portion 68 of container neck portion 64) a container neck (Fig 8, neck portion 64) to hold a closure (Fig 8, container closure 2) in a stable open (Fig 8 is shown with the closure open and “held in place” - col 5, line 38) position.

The purpose of a tongue on a cap is to advantageously hold the position in Fig 8 so that a consumer can eat and drink contents such as a soft drink present in the container, without being impeded by the presence of the cap, and provide first class convenience by producing a sound when the tongue is engaged via elastic deformation and elastic restoration making it possible to confirm aurally the holding open position (col 10, lines 4-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of Beck with a tongue as taught by Ishii in order to provide steep advantages to a consumer imbibing a soft drink. First with an audible sound to confirm a held open position reducing worry of cap impedance causing spills from interrupted soft drink flow. Second, the consumer saves mental and physical time by not thinking about a clean convenient place to put the cap during consumption nor scattered pieces upon disposal at the end of consumption.

Regarding claim 13, Beck does not explicitly teach that the ring (EAFB8) provides a tongue that allows a particular stable open position.
Ishii, however, teaches a closure ring (Fig 8, container closure 2 with tamper evident ring portion 6, also showing tethered and twisted off cap in an open position) provides a tongue (Fig 8, thin walled portion 62a) which is rotated when a ring (Fig 2, 6 integrally (via entirety of closure 2 - col 5, lines 58-59) with 58a, 58b, 56a, 56b, 62a, 62b) is twisted (Fig 8, the rotational bend at 62a to open is necessarily twisted material) and can engage with (Fig 8, 62a shown contacting engaging jaw portion 68 of container neck portion 64) a container neck (Fig 8, neck portion 64) to hold a closure (Fig 8, container closure 2) in a stable open (Fig 8 is shown with the closure stably open being “held in place” - col 5, line 38) position.

The purpose of a tongue on a closure ring is to advantageously hold the position in Fig 8 so that a consumer can eat and drink contents such as a soft drink present in the container, without being impeded by the presence of the cap, and provide first class convenience by allowing a portion of the closure cap to produce a sound when the tongue is engaged via elastic deformation and elastic restoration making it possible to confirm aurally the holding open position (col 10, lines 4-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of Beck with a tongue as taught by Ishii in order to provide steep advantages to a consumer imbibing a soft drink. First with an audible sound to confirm a held open position reducing worry of cap impedance causing spills from interrupted soft drink flow. Second, the consumer benefits from increased confidence due to a fully engaged held open position. Lastly, the consumer saves mental and physical time by not thinking about a clean convenient place to put the cap during consumption nor scattered pieces upon disposal at the end of consumption.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Beck in view of US 20170240326 issued to Rognard et al. (hereinafter “Rognard”).
Regarding claim 16, Beck does not explicitly teach that the container (EAFB1) has a short neck finish.
Rognard, however, teaches a closure (Fig 26, closure 210; container closure includes “tamper-indicating features”, [0001]) on a container neck (Fig 26, neck 201) that has a short neck finish (Fig 28, short neck finish 202, is less than a 0.35 neck finish ratio; Examiner annotated Rognard Figure 28 measurements are copied from Figure 28 measurements, wherein measurements 27.70 mm and 8.41 mm formulate a ratio of 0.30 when 8.41 mm is divided by 27.70 mm; examiner notes this ratio result must be less due to the known standard calculation before the effective filing date).

    PNG
    media_image3.png
    362
    628
    media_image3.png
    Greyscale


The purpose of a short neck finish is to give significant weight saving ([0091] last sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container neck of Beck with a short neck finish as taught by Rognard in order to advantageously grant significant weight savings of the container, where the weight saved means less material used which saves on material costs for both the container and corresponding mated closure. In addition, the consumer benefits from a slightly faster opening time to enjoy the contents of the container, being that the short nature of the neck provides less space for lengthy threads.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached 892.
WO 0048920 – (Figs 6-7) 
WO 2011093597 – (Figs 17-18) 
US 4805792 – (Figs 1-2)
US 2961119 – longer non-frangible than frangible bridges (Figs 1, 7)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC C BALDRIGHI/Examiner, Art Unit 3733            

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733